Citation Nr: 1043875	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  06-24 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma City, 
Oklahoma


THE ISSUE
  
Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred at Comanche County Memorial Hospital on 
November 3, 2004.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1982 to June 1994.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 decision letter by the Department of 
Veterans Affairs Medical Center (VAMC) in Oklahoma City, 
Oklahoma.

The claim was remanded by the Board in July 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking payment of the costs associated with 
private medical treatment he received on November 3, 2004, for 
which he did not have prior VA authorization.  Specifically, the 
Veteran contends that he needed emergency treatment and was not 
able to make it to a VA facility.  It has also been contended 
that the Veteran thought he was having a heart attack and his 
family drove him to the nearest emergency room.  The Veteran 
further contends that the closest VA facility was an outpatient 
clinic, which closes at 4:00 p.m., and was not available to him 
on November 3, 2004.

In its July 2008 remand, the Board noted that a July 2006 
notification letter from the VAMC to the Veteran did not include 
notification of the information or evidence required under 38 
U.S.C.A. § 1725, and the VAMC did not adjudicate the claim under 
38 U.S.C.A. § 1725 and its implementing regulations in the July 
2006 Statement of the Case.  The Board found that a remand was 
appropriate because immediate appellate adjudication would 
prejudice the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (noting that where the Board addresses a question that 
has not been addressed by the agency of original jurisdiction, 
the Board must consider whether the Veteran has been prejudiced 
thereby).

The July 2008 Board remand, therefore, directed that the Veteran 
and his representative be furnished a letter notifying him of the 
evidence required for payment or reimbursement of the costs of 
unauthorized medical expenses under both 38 U.S.C.A. § 1725 and 
38 U.S.C.A. § 1728.  In that regard, the RO attempted to comply 
with the remand directive in a letter to the Veteran dated in 
August 2008.  However, with respect to additional evidence needed 
to substantiate the claim under 38 U.S.C.A. §§ 1725 and 1728 the 
letter stated that such evidence would include "ALL evidence 
currently in our possession which was previously included in 
you[r] Appeal File certified to BVA."  Furthermore, the letter 
directed the Veteran to provide "any other documented evidence 
in your possession that pertains to this claim."  

These statements either are inaccurate or of too general a nature 
as to comply with the July 2008 Board remand.  The letter failed 
to notify the Veteran of the evidence required for payment or 
reimbursement of the costs of unauthorized medical expenses under 
both 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728.  

In addition, the July 2008 Board remand noted that the Veteran 
claimed that the closest VA outpatient clinic would not have been 
available at the time of day he sought medical treatment for his 
chest pains.  See Informal Brief, dated in June 2007 [noting also 
that the Veteran was triaged at 9:55 p.m. at the private hospital 
and that the Veteran reported his pain worsen during deep 
breathing].  There was also evidence of record indicating that 
the Veteran's chest pains had existed for approximately 24 hours 
prior to his seeking medical treatment there for.  As such, the 
Board directed the VAMC to make a specific finding addressing 
whether a VA facility was feasibly available to the Veteran on 
November 3, 2004.  There is no evidence of record that the VAMC 
completed this directive.

In addition, the VAMC was directed by the July 2008 Board remand 
to ascertain whether all pertinent documents (administrative and 
treatment) concerning this appeal had been associated with the 
record on appeal.  In that regard, the VAMC may have complied 
with this directive, although such a determination was not 
formally made by the VAMC.  Out of an abundance of caution, the 
prior July 2008 remand directive will be included in the current 
instructions.

Finally, the VAMC was directed to readjudicate the Veteran's 
claim, specifically considering both 38 U.S.C.A. § 1725 and 38 
U.S.C.A. § 1728.  The readjudication was directed to specifically 
include the question of whether VA medical facilities were 
feasibly available to the Veteran.  The July 2008 Board remand 
noted that a VA medical review of claim record, dated in January 
2005, reflected that a medical professional merely circled "VA 
AVAILABLE" as the reason for denying the claim and that there 
was little evidence as to the reasoning behind such decision.  
The claims file and VA records do not indicate that the claim was 
readjudicated as directed prior to return to the Board for 
consideration.

The VAMC did send a letter to the Veteran, and the Veteran did 
not respond.  As the Veteran did not respond, the VAMC 
recertified the appeal to the Board without completing the other 
directives contained in the July 2008 Board remand.  Such failure 
to complete the remand directives was an error.  The July 2008 
Board remand did not make completion of all other remand 
instructions contingent on receiving a response by the Veteran to 
the notification letter.

The Board is obligated by law to ensure that the Agency of 
Original Jurisdiction (AOJ) complies with its directives, in this 
case the VAMC.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, despite the lengthy procedural history of this claim, 
the issue of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at Comanche County 
Memorial Hospital on November 3, 2004, must once again be 
remanded.

In addition, with respect to notifying the Veteran, the Board 
notes that the last correspondence from the Board to the Veteran 
in September 2009 was returned as undeliverable as addressed.  
The Court has held that VA may rely on the "last known address" 
shown of record.  See Thompson v. Brown, 8 Vet. App. 169, 175 
(1995).  The burden is on the Veteran to keep VA apprised of his 
whereabouts; if he does not do so, there is no burden on the part 
of the VA to "turn up heaven and earth to find [him]."  See 
Hyson v. Brown, 5 Vet. App. 262 (1993).  Although the Veteran has 
failed to apprise VA of his current mailing address, the claims 
file does not reflect that searches have been made to ascertain 
his current, correct address.  As such, the VAMC should determine 
whether an updated address is on file with the VAMC from which 
the Veteran may have sought care since September 2009 and should 
consider contacting the Veteran's representative and the 
financial institution to which his current benefits are deposited 
for a current address.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative must 
be furnished another letter that specifically 
notifies him of the evidence required for 
payment or reimbursement of the costs of 
unauthorized medical expenses under both 38 
U.S.C.A. § 1725 and 38 U.S.C.A. § 1728.  
Specifically, the Veteran should be informed 
as to the information and evidence necessary 
to substantiate his claim for medical expense 
payment/reimbursement.  In that regard, the 
Board notes that irrespective of whether the 
Veteran responds to this letter the VAMC much 
complete the additional below directives.

2.  The VAMC must ascertain whether all 
pertinent documents (administrative and 
treatment) concerning this appeal have been 
associated with the record on appeal.

3.  The VAMC must include in the file a 
memorandum concerning whether a VA medical 
facility was feasibly available to the 
Veteran on November 3, 2004 and if so its 
hours of operation.  The memorandum should 
include specific information regarding the 
geographic accessibility of the nearest VA 
medical facility and/or outpatient clinic to 
the Veteran's residence. 
 
4.  Thereafter, the VAMC must readjudicate 
the Veteran's claim for payment or 
reimbursement under 38 U.S.C.A. § 1728 and 38 
U.S.C.A. § 1725 for medical expenses incurred 
at Comanche County Memorial Hospital on 
November 3, 2004.  Such readjudication must 
specifically include the question of whether 
VA medical facilities were feasibly available 
to the Veteran.  If the benefit sought on 
appeal is not granted, the VAMC must issue a 
supplemental statement of the case and afford 
the Veteran and his representative an 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


